—Proceeding pursuant to CPLR article 78 to review two determinations of the New York State Division of Human Rights both dated June 17, 1991, which, upon finding that there was no probable cause to believe that the State University of New York College of Technology at Farmingdale had engaged in unlawful gender based discriminatory practices, dismissed the petitioners’ complaints.
Adjudged that the determinations are confirmed and the proceeding is dismissed on the merits, with costs to the respondent State University of New York College of Technology at Farmingdale.
Although there was no hearing held pursuant to either CPLR article 78 or Executive Law § 298, and consequently this proceeding was improperly transferred to this Court by the Supreme Court, Suffolk County, we will nonetheless deter*538mine the question presented for purposes of judicial economy (see, Executive Law § 291; CPLR 7803 [4]; Matter of Simmons v New York State Div. of Human Rights, 188 AD2d 475).
A determination made by the New York State of Division of Human Rights (hereinafter the DHR) to dismiss a complaint because probable cause is lacking will not be annulled unless it is shown to be arbitrary or capricious (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179). In reviewing the DHR’s determinations, considerable deference is accorded to the DHR because of its expertise in evaluating discrimination claims (see, Matter of Board of Educ. v New York State Div. of Human Rights, 56 NY2d 257; Hudson Tr. Lines v State Human Rights Appeal Bd., 47 NY2d 971, 973).
In this case, the DHR’s investigation was comprehensive and thorough. The DHR’s determinations that the State University of New York College of Technology at Farmingdale (hereinafter the university) did not set the faculty’s salary based on gender were supported by its findings that the salary levels were set in accordance with the collective bargaining contract between the university and the faculty and in accordance with the individual experience of the faculty members. Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.